DETAILED ACTION
This application has been transferred to Primary Examiner Kim M Lewis.  This Office Action is in response to the RCE filed 8/5/21. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.
As requested, claim 1 has been amended, claims 12, 29 and 30 has been cancelled.  Claims 1-11, 13, 15-28 and 31 are pending.
Applicant’s arguments, see pages 6-9 of the remarks filed 8/5/21, with respect to the 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-11, 13, 15-28, 31 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference presented below.

Information Disclosure Statement
The information disclosure statements filed 7/28/21, 11/9/21, 12/29/21, 2/2/22 and 3/10/22  have been received and made of record.  Note the acknowledge PTO-1449 forms enclosed herewith.   

Specification
The disclosure is objected to because of the following informalities: page 27, lines 1 and 2, “apertures 235” should read –apertures 420--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, 10, 13, 18, 19, 21-28 and 31 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2015/0119833 (“Coulthard et al.”) in view of Baltex and U.S. Patent Application Publication No. 2014/0081192 (“Wenske et al.”) and U.S. Patent Application Publication No. 2017/0143552 (“Hartwell et al.”), as evidenced by Applications of technologies in the development of functional medical textile materials (“Yimin Qin”).
As regards claims 1, 3 and 10, Coulthard et al. discloses a dressing with differently sized perforations that substantially discloses Applicants’ presently claimed invention.  More specifically, Coulthard et al. discloses a dressing (system 102, see Fig. 1) for treating a tissue site with negative pressure (see para. [0024] and para. [0026], lines 3-8; the system is used to treat tissue site 104 with a reduce pressure source 128), the dressing comprising: a tissue interface (manifold 120, fluid management assembly 144, base layer 132) comprising a three-dimensional textile (note the disclosure of 3D textiles such as those manufacture by Baltex at lines 7-8 of para. [0027]), the tissue interface further comprising: a sealing layer (constituted by base layer 132 which 
Coulthard et al. fails to explicitly teach the 3D textile fabric comprises polyester fibers, a polymer coating on the polyester fibers, polymer film adjacent to the sealing layer and including a plurality of fluid restrictions fluidly coupled to the plurality of apertures, wherein one or more of the fluid restrictions is registered with at least one of the plurality of apertures.
As to the polyester fibers, Baltex manufactures several 3D textile materials constructed from polyester fibers.  3D textiles, such as spacer fabrics, offer high absorption capacities for medical textile materials, can resist high pressure and have a directed transport of fluid and heat, as evidenced by Yimin Qin.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected a 3D textile from Baltex, such as product M3550, M3605 or M3730 comprising polyester, in order to achieve the predictable result of providing properties, high absorption capacity for medical textile materials, resisting high pressure and having a directed transport of fluid and heat.
As to the polymer coating, Wenske et al. in the background disclosure of an analogous dressing teaches that the primary dressing which is lying directly on the wound is of enormous importance for the healing process.  For preventing that the primary dressing will adhere to the surface of the wound, porous primary dressings with a hydrophobic silicone surface are proposed.  Silicones are biocompatible and do not cause inflammation reactions.  Due to their hydrophobic surface, cells cannot adhere, or 
In light of the teaching in Wenske et al., it would have been obvious to one having ordinary in the art before the effective time of filing the claimed invention to have provided a hydrophobic silicone coating on the 3D textile polyester fibers of modified Coulthard et al. in order to prevent the fibers from sticking to the surface of a wound so has to aid in the healing process.
As to the polymer film, Hartwell et al., in its disclosure of an analogous wound dressing (see Title), teaches it is known to provide a multi-layered wound dressing with fluid management system comprising a contact layer (350) comprising a film (see para. 0058, lines 17-19, the wound contact layer may also be disclosed of polyethylene, see para. [0057], lines 3-5).  Also disclosed is that contact layer (350) can help prevent tissue ingrowth into other material of the wound dressing.  Preferably, the perforations are small enough to meet this requirement while still allowing fluid to flow therethough (para. [0057], lines 12-16).  The perforations have a size ranging from approximately 0.025 m to approximately 1.2 mm to help prevent tissue ingrowth int the wound dressing while allowing wound exudate to flow into the dressing (para. [0057], lines 16-19, thus the perforations are fluid restrictors).
In view of Hartwell et al., it would have been obvious to one having ordinary skill in the art to have provided Coulthard et al. with a perforated polymer film adjacent the sealing layer, either above or below, in order to obtain the predictable result of further preventing tissue in growth in the other material of the wound dressing.  It is obvious that the apertures of the added polymer film will engage the apertures of the sealing layer (base layer 132).
As regards claim 2, modified Coulthard et al. discloses the dressing of claim 1, except wherein the three-dimensional textile of polyester fibers is a weave of polyester fiber.  It must note that 3D textile spacer fabric are woven, nonwoven or knitted.  Absent a critical teaching and/or a showing of unexpected results derived from using a woven 3D spacer fabric, the Office contends that the manner of forming the spacer fabric does not patentably distinguish Applicant’s invention, and it would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have selected a woven 3D spacer fabric as an obvious design choice.
As regards claim 4, modified Coulthard et al. discloses the dressing of claim 1 wherein the selected product number M3730 has a weight of 300-320 g/m2.  Modified Coulthard et al. fails to teach selected product number M3730 has a weight of about 470 grams per square meter.  However, since the weight of the spacer fabrics is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, it would have been obvious to one having ordinary skill in the art to determine the optimum or workable ranges, through routine experimentation, and further obvious to increase the weight of the spacer fabric to about 470 g/m2
As regards claim 6, modified Coulthard et al. discloses the dressing of claim 1, wherein the selected product  M3730 has a weight of 300-320 g/m2.  Modified Coulthard et al. fails to teach selected product number M3730 has a weight of about 650 grams per square meter.  However, since the weight of the spacer fabrics is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, it would have been obvious to one having ordinary skill in the art to determine the optimum or workable ranges, through routine experimentation, and further obvious to increase the weight of the spacer fabric to about 650 g/m2 when a greater cushioning effect is desired.  
As regards claim 7, modified Coulthard et al. discloses the dressing of claim 1, wherein the selected product M3730 has a weight of about 300-320 grams per square meter.   Modified Coulthard et al. fails to teach selected product number M3730 has a weight of about 380 grams per square meter.  However, since the weight of the spacer fabrics is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, it would have been obvious to one having ordinary skill in the art to determine the optimum or workable ranges, through routine experimentation, and further obvious to increase the weight to about 380 g/m2 of the spacer fabric when a greater cushioning effect is desired.  
As regards claim 9, modified Coulthard et al. discloses the dressing of claim 1, wherein the polymer coating is discontinuous.  Due the porous nature of manifold (120) and the porous nature of the silicone coating, it would have been obvious to one having ordinary skill in the art to have modified the silicone coating such that it is discontinuous in order to ensure the rapid uptake of wound exudate.
As regards claim 13, modified Coulthard et al. discloses the dressing of claim 1, wherein the polymer film is disposed adjacent to the three-dimensional textile (note the rejection of claim 1 above which discusses the obviousness of placing the polymer film below the base layer 132, which places it adjacent the 3D textile).
As regards claim 18, modified Coulthard et al. discloses the dressing of claim 1, except wherein the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 4 millimeters.  However, Hartwell et al. further teaches it is known to provide perforations in the form of slits (which size define a length dimension) or holes (which size necessarily defines a diameter or width dimension) in the wound contact layer 350) having a size ranging from approximately 0.025 m to approximately 1.2 mm to help prevent tissue ingrowth int the wound dressing while allowing wound exudate to flow into the dressing (para. [0057], lines 16-19).
In further view of Hartwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have constructed the polyethylene, polymer film of modified Coulthard et al. with fluid restrictions (constituted by perforations in the form of slits which size defines a length dimension or holes which size necessarily defines a diameter or width dimension to achieve the predictable result of helping to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing.
As regards claim 19, modified Coulthard et al. discloses the dressing of claim 1, except wherein the fluid restrictions comprise a plurality of slots, each of the slots having a width less than 2 millimeters.  However, Hartwell et al. further teaches it is known to provide fluid restrictions (perforations in the form of slits which size defines a 
In further view of Hartwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have constructed the polyethylene, polymer film of modified Coulthard et al. with perforations in the form of slits(which size defines a length dimension) or holes (which size necessarily defines a diameter or width dimension) to achieve the predictable result of helping to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing.
As regards claim 21, modified Coulthard et al. discloses the dressing of claim 1, but fails to explicitly recite that the fluid restrictions comprise or consist essentially of elastomeric valves in the polymer film that are normally closed.  However, it is well known that slits are cuts without removal of material, thus it obvious that the fluid restrictions (slits) of the polymer film of modified Coulthard et al. are normally closed until fluid exudate begin to pass therethrough.  As to the elastomeric valves, polyethylene film is an elastomeric and once pressure either positive from the pooling of exudate from underneath the polymer or negative pressure from the vacuum source is used to treat the wound site, the slits in the elastomeric polyethylene film open slightly to allow the passage of additional exudate. 
As regards claim 22, modified Coulthard et al. discloses the dressing of claim 21, wherein the elastomeric valves are fenestrations (slits are a form of a fenestration but are longer in length).
As regards claim 23, modified Coulthard et al. discloses the dressing of claim 21, wherein the elastomeric valves are slits (as discussed in the rejection of claim 21, the elastomeric valves are slits).
As regards claim 24, modified Coulthard et al. discloses the dressing of claim 21, except wherein the fluid restrictions comprise a plurality of slits in the polymer film, each of the slits having a length less than 4 millimeters.  However, Hartwell et al. further teaches it is known to provide perforations in the form of slits (which size define a length dimension) or holes (which size necessarily defines a diameter or width dimension) in the wound contact layer 350) having a size ranging from approximately 0.025 m to approximately 1.2 mm to help prevent tissue ingrowth int the wound dressing while allowing wound exudate to flow into the dressing (para. [0057], lines 16-19).
In further view of Hartwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have constructed the polyethylene, polymer film of modified Coulthard et al. with fluid restrictions (constituted by perforations in the form of slits which size defines a length dimension or holes which size necessarily defines a diameter or width dimension to achieve the predictable result of helping to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing.
As regards claims 25 and 26, modified Coulthard et al. discloses the dressing of claim 1, wherein the sealing layer (base layer 132) comprises a hydrophobic gel (see 
As regards claim 27, modified Coulthard et al. discloses the dressing of claim 1, further comprising a fluid port (conduit interface 148 and conduit 196) fluidly coupled to the tissue interface (120) through the drape (140 having aperture 170, see Figs. 1, 4a and para. [0066], lines 7-17).
As regard claim 28, modified Coulthard et al. discloses a method of using the dressing of claim 1, the method comprising: applying the tissue interface over the tissue site (see Fig.1 and para. [0026], lines 7-20 which discloses the interface manifold 120 may be disposed proximate to or adjacent to the tissue site...in some embodiments the interface manifold may be positioned in direct contact with the tissue site 104); and applying therapeutic levels of negative pressure to the tissue site through the tissue interface (see para. [0064], lines 11-15 which discloses levels of negative pressure applied to the tissue site are typically in a therapeutic range between -100 mmHg and -200 mmHg).
As regards claim 31, modified Coulthard et al. discloses the dressing of claim 1, further comprising a source of negative pressure is configured to be couple to the tissue interface (vacuum source 128 is coupled to conduit interface 148 and conduit 196 which is fluidly coupled to the tissue interface 120 through the drape 140 having aperture 170, see Figs. 1, 4a and para. [0066], lines 7-17).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. in view of Baltex,  Wenske et al. and Hartwell et al. as evidenced by .
As regards claim 5, modified Coulthard et al. discloses the dressing of claim 1, except wherein the three-dimensional textile further comprises cotton fibers.  However, Patience et al. in an analogous dressing teaches it is known to construct layers of a dressing from two layers of woven open gauze one layer (18) of non-sticking hydrophilic polyester yarn and one layer (20) of hydrophilic cotton yarns, the layers interconnected by spaced parallel tie-in yarns (30).  See col. 3, lines 3-12)
In light of Patience et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have added cotton yarns to the 3D textile of modified Coulthard et al. in order to render it more hydrophilic and therefore more absorbent.

Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2015/0119833 (“Coulthard et al.”) in view of Baltex and U.S. Patent Application Publication No. 2014/0081192 (“Wenske et al.”) and U.S. Patent Application Publication No. 2017/0143552 (“Hartwell et al.”), as evidenced by Applications of technologies in the development of functional medical textile materials (“Yimin Qin”), as applied to claim 1 above and in further view of  U.S. Patent No.6,623,681 (“Taguchi et al.”)
As regards claim 8, modified Coulthard et al. discloses the dressing of claim 1, except wherein the polyester fibers are elastic in at least two dimensions.  However, 
In view of Taguchi et al, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have constructed the 3D fabric from elastic polyester fibers in order to achieve the predictable result of low resilience and low recovery to repeated compression.

Claims 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. in view of Baltex, Wenske et al. and Hartwell et al. as evidenced by Yimin Qin as applied to claim 1 above, and in further view of  U.S. Patent Application Publication No. 2010/0030170 (“Keller et al.).
As regards claim 15, modified Coulthard et al. discloses the dressing of claim 1, except wherein the polymer film is hydrophobic. However, Keller et al. in its disclosure of an analogous dressing (100) teaches it is known to use hydrophobic aperture polyethylene (110) in a wound dressing, and in particular, as the skin contact surface in order to provide non-adherence of the dressing to the wound (see paras. 21 and 22).
In of Keller et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have constructed the polyethylene film of modified Coulthard et al. from hydrophobic polyethylene in order to ensure non-adherence of the dressing to the wound. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. in view of Baltex, Wenske et al. and Hartwell et al. as evidenced by  
As regards claim 16, modified Coulthard et al. discloses the dressing of claim 1, except wherein the polymer film has a contact angle with water greater than 90 degrees.  It has been well established that hydrophobic materials that have a contact angle of at least 90 degrees are hydrophobic.  
Keller et al. in its disclosure of an analogous dressing (100) teaches it is known to use hydrophobic aperture polyethylene (110) in a wound dressing, and in particular, as the skin contact surface in order to provide non-adherence of the dressing to the wound (see paras. 21 and 22).
In of Keller et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have constructed the polyethylene film of modified Coulthard et al. from hydrophobic polyethylene in order to ensure non-adherence of the dressing to the wound. While Keller does not disclose the contract angle, Pappas et al. teaches it is known that polyethylene film has a contact angle of 98 when contacted with water (see page 5, second paragraph under Results).
In view of Keller et al. and Pappas et al.,  it would have been obvious to one having ordinary skill in the art to have selected a polyethylene film for the polymer film having a contact angle with water greater than 90 degrees to ensure its hydrophobic property in order to non-adherence of the dressing to the wound.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. in view of Baltex,  Wenske et al. and Hartwell et al., as evidenced by Yimin Qin as applied to claim 1, and in further view of U.S. Patent No. 2017/0348158 (“You et al.”) .
As regards claim 17, modified Coulthard et al. discloses the dressing of claim 1, except wherein the polymer film is a polyethylene film having an area density of less than 30 grams per square meter.  However, You et al. in an analogous absorbent article (10) which is to be positioned against a user’s skin, teaches it is known to select polyethene films based as appropriated based upon the desired level of strength and tactile properties, for example.  You et al. further discloses the selection of a polyethylene film for use having a weight basis between about 20 and 30 gsm (see para. [0013]).
Absent a critical teaching and/or a showing of unexpected results of providing a polyethylene film having an area density of 30 gsm, , the Office contends that in view of You et al., it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to have selected the polyethylene film such that it has a density of between 20-30, i.e., less than 30, based upon the desired level of strength and tactile properties.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. in view of Baltex, Wenske et al. and Hartwell et al. as evidenced by Yimin Qin as applied to claim 1, and in further view of U.S. Patent No. 10,893,982 (“Weiland et al.”).
As regards claim 20, modified Coulthard et al. discloses the dressing of claim 1, fluid restrictions (constituted by the perforations in the polymer film are small enough to prevent tissue ingrowth into the other material.  Modified Coulthard et al. fails to disclose the fluid restrictions comprise perforations comprising a plurality of slots, each of the slots having a length less than 4 millimeters and a width less than 2 millimeters.  However, Weiland et al. teaches it is known to provide a wound dressing layer with perforations the form of round perforations, triangular perforations, rectangular slits having a length of 0.5 to 3 mm X 4 to 10 mm, thereby teaching a perforations having length and a width).
Absent a critical teaching and/or a showing of unexpected results derived the shape of the fluid restrictions, in view of Weiland et al., the Office contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the polymer film of modified Coulthard et al. with rectangular fluid restrictions (constituted by slots) having both a length and a width provided within Applicants’ claimed range in order to be large enough to allow fluid to flow but small enough to prevent tissue into the other layers.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2015/0119833 (“Coulthard et al.”) in view of Baltex and U.S. Patent Application Publication No. 2014/0364819 (“VanDelden”) and U.S. Patent Application Publication No. 2017/0143552 (“Hartwell et al.”), as evidenced by Applications of technologies in the development of functional medical textile materials (“Yimin Qin”)
As regards claims 1 and 11, Coulthard et al. discloses a dressing with differently sized perforations that substantially discloses Applicants’ presently claimed invention.  More specifically, Coulthard et al. discloses a dressing (system 102, see Fig. 1) for treating a tissue site with negative pressure (see para. [0024] and para. [0026], lines 3-8; the system is used to treat tissue site 104 with a reduce pressure source 128), the dressing comprising: a tissue interface (manifold 120, fluid management assembly 144, base layer 132) comprising a three-dimensional textile (note the disclosure of 3D textiles such as those manufacture by Baltex at lines 7-8 of para. [0027]), the tissue interface further comprising: a sealing layer (constituted by base layer 132 which provides a fluid seal with tissue site 104, see para. [0034], lines 1-2) including a plurality of open apertures (160, see para. [0035], lines 6-9); and a drape (constituted by sealing member 140) configured to be disposed over the tissue interface.
Coulthard et al. fails to explicitly teach the 3D textile fabric comprises polyester fibers, a polymer coating on the polyester fibers, polymer film adjacent to the sealing layer and including a plurality of fluid restrictions fluidly coupled to the plurality of apertures, wherein one or more of the fluid restrictions is registered with at least one of the plurality of apertures.
As to the polyester fibers, Baltex manufactures several 3D textile materials constructed from polyester fibers.  3D textiles, such as spacer fabrics, offer high absorption capacities for medical textile materials, can resist high pressure and have a directed transport of fluid and heat, as evidenced by Yimin Qin.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected a 3D textile from Baltex, such as product 3250 
As to the polymer coating, VanDelden, in an analogous dressing teaches that it is known to provide a primary dressing  (13 in the form of and absorbent pad, see [101,102] which is lays directly on the wound to promote wound healing).  The primary dressing is encapsulated within a non-stick coating of polyethylene terephthalate to prevent the material from sticking and the coating material is perforated to allow fluid to seep into the dressing (see para. [104])
In light of the teaching in VanDelden, it would have been obvious to one having ordinary in the art before the effective time of filing the claimed invention to have provided modified on the 3D textile polyester fibers of modified Coulthard et al. in order to prevent the fibers from sticking to the surface of a wound so has to aid in the healing process.
As to the polymer film, Hartwell et al., in its disclosure of an analogous wound dressing (see Title), teaches it is known to provide a multi-layered wound dressing with fluid management system comprising a contact layer (350) comprising a film (see para. 0058, lines 17-19, the wound contact layer may also be disclosed of polyethylene, see para. [0057], lines 3-5).  Also disclosed is that contact layer (350) can help prevent tissue ingrowth into other material of the wound dressing.  Preferably, the perforations are small enough to meet this requirement while still allowing fluid to flow therethough (para. [0057], lines 12-16).  The perforations have a size ranging from approximately 
In view of Hartwell et al., it would have been obvious to one having ordinary skill in the art to have provided Coulthard et al. with a perforated polymer film adjacent the sealing layer, either above or below, in order to obtain the predictable result of further preventing tissue in growth in the other material of the wound dressing.  It is obvious that the apertures of the added polymer film will engage the apertures of the sealing layer (base layer 132).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KIM M LEWIS/Primary Examiner, Art Unit 3786